Elliott, J.
The heirs of Enoch S. Watkins, deceased, filed exceptions to the final report of the appellant as the administratrix of the decedent’s estate.
The first question presented by these exceptions is as to the allowance of two hundred and fifty dollars to the administratrix for the expense incurred in removing the body of the decedent from the cemetery in which it was first interred to another some miles distant. We have carefully studied the evidence, and find that it sustains the judgment of the trial court setting aside the allowance which had been previously made. We think that the evidence shows that the place first chosen for the burial was a suitable one, that it was the one selected by the deceased prior to his death, and was the place which he had prepared for himself. Not only does the evidence show this, but it also shows that his first wife was buried in the cemetery where his remains were first placed, that it *379was the place where his children desired he should be interred, and was nearer his home than the one chosen by his second wife, the appellant. Under these circumstances we can not say that the court erred in setting aside the allowance.
It is said by counsel that “ The court here made an order on which the appellantj in her capacity as an officer of the ■court, had a right to rely. On the faith of this order she expended the money.” From this premise counsel concludes that the money having been expended on the faith of the ■order, the allowance should not be set aside and loss cast upon the administratrix. This argument is not without force, but is specious rather than sound. The infirmity in it lies in the assumption that the facts stated in the petition were the same .as those developed by the evidence, whereas they are essentially different. Ve regard it as too clear to require discussion that an administratrix who secures an unusual allowance can not claim that the order making it is conclusive, unless she shows that it was made with a full and accurate knowledge of the facts. In this instance the evidence shows that the petitioner did not fully place before the court all the facts, and, as she failed to do this, she can not justly complain that the court, when fully informed as to the facts, changed its ruling. In such cases as this the court must depend in a great measure upon the facts stated in the petition asking the allowance, and the petitioner must, at her peril, state the facts fully and correctly. Collins v. Tilton, 58 Ind. 374.
We are bound by long settled rules to respect the finding ■of the trial court upon the evidence, unless it is made to appear that a wrong was certainly committed, and that is far from being made to appear here.
The second question presented by the exceptions is as to the refusal of the trial court to allow the appellant six hundred dollars for her services as administratrix. We can not say that there was any abuse of discretion in this ruling. The amount received by her was $2,764, and the amount disbursed was $2,164. The claim for $600 for the services ren*380dered in managing an estate not larger than that of the appellant’s intestate was entirely too much. It is true that she-shows that she lived some distance from the county’seat, and. made a great many trips to consult with her counsel, but she1 ought not to be allowed for this extraordinary expense; for,, if she found that she lived at such a distance from the county seat as to make it an unusual expense for her to discharge her duties, she should have resigned rather than overburden the estate. It is our opinion that the allowance of $300 for services was a very liberal one. We are, indeed, inclined to the opinion that the court erred in making the allowance so large.
Filed May 20, 1886.
Judgment affirmed.